Exhibit 10.38.1

 

December 11, 2008

Mr. Brian Lynch

Dear Brian,

The Confidentiality, Non-Solicitation of Associates and Non-Competition
Agreement (the “Confidentiality Agreement”) dated June 9, 2008, that you entered
into with Ann Taylor, Inc. (the “Company”), is hereby amended, effective
immediately to add following new Paragraph 10:

10. Termination for Good Reason. If you terminate your employment for “Good
Reason” (as defined below) you will not be deemed to have voluntarily resigned
and you will be entitled to the benefits set forth in Paragraph 2 of this
Agreement as if you had been terminated by the Company without Cause. As used
herein, “Good Reason” shall mean: (1) a change in your reporting relationship so
that you no longer report to the CEO of Ann Taylor Stores Corporation;
(2) action by the Company resulting in a diminution of your responsibilities as
the head of the Ann Taylor Factory Division, the head of E-Commerce or the head
of Real Estate and Construction; (3) the Company’s relocation of your principal
place of employment outside of the New York City metropolitan area; or (4) the
Company’s breach of any contractual agreements with you, provided the Company
does not cure such breach within fourteen calendar days of notice from you. If
you terminate your employment without Good Reason, the Company will not waive
the provisions of Paragraph 2(b) of this Agreement or shorten the
Non-Competition period pursuant to Paragraph 2(c) of this Agreement.

Except as amended hereby, all other terms and conditions of the Confidentiality
Agreement shall remain in full force and effect.

 

Very truly yours,

/s/ Kay Krill 12/18/08

Kay Krill President & Chief Executive Officer

 

Agreed:

/s/ Brian Lynch

Brian Lynch President, Corporate Operations Dated: 12/17/08